DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 08 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the references used to reject the claims in the non-final Office action mailed on 25 January 2021 disclose the newly added limitations.  Specifically applicant argues Miller disclose the mounting portion extending in a width direction not a length direction.  While the examiner agrees that the mounting portion extends in a width direction, the mounting portion further extends in the length direction away from the body seen in fig. 10 & 18).  Specifically moving from the side closer to the center of the body towards the opposite side reads on the limitation the mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies.   
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0169956).
In regards to claim 1, Miller ‘956 discloses
A multilayer ceramic electronic component comprising: 
a plurality of multilayer ceramic electronic component bodies (1 – fig. 7-8 & 18; [0059]), each of the plurality of multilayer ceramic electronic component bodies including: 
a multilayer body including ceramic layers that are laminated ([0059]), the multilayer body including a first principal surface and a second principal surface that are opposite to each other in a height direction, a first side surface and a second side surface that are opposite to each other in a width direction orthogonal or substantially 
a first outer electrode (2 – fig. 7-8 & 18; [0059]) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (seen in fig. 7-8 & 18), and 
a second outer electrode (2 – fig. 7-8 & 18; [0059]) provided on the second end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (seen in fig. 7-8 & 18); 
a first metal terminal (63/64 – fig. 18; [0062]) connected to the first outer electrodes of the multilayer ceramic electronic component bodies; and  
- 77 -a second metal terminal (63/64 – fig. 18; [0062]) connected to the second outer electrodes of the multilayer ceramic electronic component bodies; wherein 
a dimension t of each of the multilayer ceramic electronic component bodies in the height direction connecting the first principal surface and the second principal surface is less than a dimension w of each of the multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface (fig. 18; [0062] – wherein t is taken left to right and w is taken up to down); 
each of the multilayer ceramic electronic component bodies is positioned with one of the first side surface and second side surface facing a mounting surface of a mounting substrate (fig. 18); 

the second metal terminal extends between the second outer electrodes of the multilayer ceramic electronic component bodies (fig. 18; [0062]); and 
the first metal terminal includes a first mounting portion (64) extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies (fig. 10 – shows the mounting portion (foot) has a rectangular shape and thus extends from the one side closer to the center of the body to the opposite side (i.e. extending away from the plurality of multilayer ceramic electronic component bodies in the length direction);
the second metal terminal includes a second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies(fig. 10 – shows the mounting portion (foot) has a rectangular shape and thus extends from the one side closer to the center of the body to the opposite side (i.e. extending away from the plurality of multilayer ceramic electronic component bodies in the length direction);
the first and second mounting portions are mountable on the mounting substrate (fig. 18); 
the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a 

In regards to claim 2, Miller ‘956 discloses
The multilayer ceramic electronic component according to - 78 -Claim 1, wherein 
the first metal terminal includes: 
a first joining portion (horizontal portion of 63 below electronic components) connected to the first outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (seen in fig. 7-8 & 18); 
a first extending portion (horizontal portion of 63 extending beyond the end electronic components) connected to the first joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel or substantially parallel to the one of the first side surface and second side surface; 
a second extending portion (vertical portion of 63) connected to the first extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 18); and 
the first mounting portion (64) is connected to the second extending portion and extending parallel or substantially parallel to the mounting surface (fig. 18); and 
the second metal terminal includes: 

a third extending portion (horizontal portion of 63 extending beyond the end electronic components) connected to the second - 79 -joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel substantially parallel to the one of the first side surface and second side surface (fig. 18); 
a fourth extending portion (vertical portion of 63) connected to the third extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 18); and 
the second mounting portion (64) is connected to the fourth extending portion and extending parallel or substantially parallel to the mounting surface (fig. 18).  

In regards to claim 5, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 2, wherein the cover material covers the plurality of multilayer ceramic electronic component bodies, the first joining portion and a portion of the first extending portion of the first metal terminal, and the second joining portion and a portion of the third extending portion of the second metal terminal (fig. 18).  


The multilayer ceramic electronic component according to Claim 1, wherein the cover material has a rectangular or substantially rectangular parallelepiped shape or a trapezoidal or substantially trapezoidal shape (fig. 7-8 & 18).  

In regards to claim 7, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 1, wherein each of the plurality of multilayer ceramic electronic component bodies includes a plurality of inner electrode layers that are laminated ([0057]).  

In regards to claim 8, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 7, wherein the plurality of inner electrode layers define an inductor ([0059]).  

In regards to claim 9, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 7, wherein the plurality of inner electrode layers include - 81 -a plurality of first inner electrode layers that are electrically connected to the first outer electrode and a plurality of second inner electrode layers that are electrically connected to the second outer electrode ([0057]).  

In regards to claim 12, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 1, wherein the cover material is a resin or a plastic material ([0071]).  

In regards to claim 14, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 2, wherein the first joining portion is continuously connected to the first outer electrode, and the second joining - 82 -portion is continuously connected to the second outer electrode (fig. 7-8 & 18).  

In regards to claim 15, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 2, wherein the first joining portion entirely or substantially entirely covers the first outer electrode on the first side surface, and the second joining portion entirely or substantially entirely covers the second outer electrode on the first side surface (fig. 8 – width of lead is same as width of 2 and thus joining portions entirely or substantially entirely cover the outer electrodes).  

In regards to claim 16, Miller ‘956 discloses
The multilayer ceramic electronic component according to Claim 2, wherein the first joining portion and the second joining portion continuously extend over a region including gaps between layers of the multilayer body (fig. 8 & 18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 8-15, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2019/0304691) in view of Cygan et al. (US 2009/0147440) and Son (US 2018/0240596).
In regards to claim 1, 
Ando ‘691 discloses a multilayer ceramic electronic component comprising: 
a plurality of multilayer ceramic electronic component bodies (20 – fig. 1; [0052]), each of the plurality of multilayer ceramic electronic component bodies including: 
a multilayer body including ceramic layers (28 – fig. 6; [0061]) that are laminated, the multilayer body including a first principal surface (20c) and a second principal surface (20d) that are opposite to each other in a height direction, a first side surface (20e) and a second side surface (20f)that are opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface (20a) and a second end surface (20h) that are opposite to each other in a length 
a first outer electrode (22 – fig. 1; [0054]) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2; [0060]), and 
a second outer electrode (24 – fig. 1; [0054]) provided on the second end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2; [0060]); 
a first metal terminal (30 – fig. 1; [0052]) connected to the first outer electrodes of the multilayer ceramic electronic component bodies; and  
- 77 -a second metal terminal (40 – fig. 1; [0052]) connected to the second outer electrodes of the multilayer ceramic electronic component bodies; wherein 
a dimension t (L2) of each of the multilayer ceramic electronic component bodies in the height direction connecting the first principal surface and the second principal surface is less than a dimension w (L1) of each of the multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface (fig. 4; [0057]); 
each of the multilayer ceramic electronic component bodies is positioned with one of the first side surface and second side surface facing a mounting surface of a mounting substrate (fig. 1 & 6); 
the first metal terminal extends between the first outer electrodes of the multilayer ceramic electronic component bodies (fig. 1); 

 the first metal terminal includes a first mounting portion (38 – fig. 2, 3D, & 4; [0058]); 
the second metal terminal includes a second mounting portion (48 – fig. 4; [0056]); 
the first and second mounting portions are mountable on the mounting substrate (fig. 4; [0101]).  Ando ‘691 fails to disclose  the first mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material.  

Cygan ‘440 discloses  the first metal terminal includes a first mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the second metal terminal includes a second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portions of Ando ‘691 to extend outward as taught by Cygan ‘440 as such an arrangement is an alternative to the mounting portions extending inwards as taught by Cygan ‘440.  Furthermore, it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Son ‘596 discloses the multilayer ceramic electronic component body (110 – fig. 1; [0034]), the first outer electrode (131 – fig. 1; [0033]), and the second outer electrode (132 – fig. 1; [0033]) of the multilayer ceramic electronic component body, at least a portion of the first metal terminal (141 – fig. 1; [0033]), and at least a portion of the second metal terminal (142 – fig. 1; [0033]) are covered by a cover material (161 – fig. 1 & 3; [0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first 

In regards to claim 2, 
Ando ‘691 further discloses wherein the first metal terminal includes: 
a first joining portion (portion of 31b connected to outer electrodes – fig. 1 & 3D; [0068] & [0170-0172]) connected to the first outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 1 & 3D); 
a first extending portion (portion of 31b extending past the end surface of the outer electrodes – fig. 1 & 4)  connected to the first joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel or substantially parallel to the one of the first side surface and second side surface (fig. 4); 
a second extending portion (portion of 30 extending from 31b towards section 38 – fig. 3D) connected to the first extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 1, 3D, & 4); and 
the first mounting portion (38 – fig. 2, 3D, & 4; [0058]) connected to the second extending portion and extending parallel or substantially parallel to the mounting surface; and 

a second joining portion (portion of 41b connected to outer electrodes – fig. 4 & 3D; [0104]) connected to the second outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; 
a third extending portion (portion of 41b extending past the end surface of the outer electrodes – fig. 3D & 4) connected to the second - 79 -joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel substantially parallel to the one of the first side surface and second side surface (fig. 1-2, 3D & 4); 
a fourth extending portion (portion of 40 extending from 41b towards section 48 – fig. 3D & 4)  connected to the third extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 1-2, 3D, & 4); and 
the second mounting portion (48 – fig. 4; [0056]) is connected to the fourth extending portion and extending parallel or substantially parallel to the mounting surface.  

In regards to claim 3, 
Ando ‘691 further discloses wherein 
the second extending portion of the first metal terminal includes a cut portion (fig. 3B – wherein 31b is cut into two sections); and 


In regards to claim 5, 
Ando ‘691 fails to disclose wherein the cover material covers the plurality of multilayer ceramic electronic component bodies, the first joining portion and a portion of the first extending portion of the first metal terminal, and the second joining portion and a portion of the third extending portion of the second metal terminal.  

The combination further discloses wherein the cover material covers the plurality (taught by Ando ‘691 – see above) of multilayer ceramic electronic component bodies, the first joining portion (portion of 141c connected to 131 – fig. 1 of Son ‘596) and a portion of the first extending portion (portion of 141c extending beyond end surface of 131 – fig. 1 & 3 of Son ‘596) of the first metal terminal, and the second joining portion (portion of 142c connected to 131 – fig. 1 of Son ‘596)  and a portion of the third extending portion (portion of 142c extending beyond end surface of 131 – fig. 1 & 3 of Son ‘596) of the second metal terminal (fig. 1 & 3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first 

In regards to claim 6, 
Ando ‘691 fails to disclose wherein the cover material has a rectangular or substantially rectangular parallelepiped shape or a trapezoidal or substantially trapezoidal shape.  

Son ‘596 further discloses wherein the cover material has a rectangular or substantially rectangular parallelepiped shape or a trapezoidal or substantially trapezoidal shape (fig. 1-3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material to provide improved environmental protection such as from moisture and allow for good acoustic noise reduction.

In regards to claim 7, 


In regards to claim 8, 
Ando ‘691 fails to disclose wherein the plurality of inner electrode layers define an inductor.  

Cygan ‘440 discloses the plurality of inner electrode layers define an inductor is an alternative to a capacitor ([0026]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Ando ‘691 to define an inductor as taught by Cygan ‘440 based on an individual’s design needs and as such a component configuration is an alternative component to a capacitor.

In regards to claim 9, 
Ando ‘691 further discloses wherein the plurality of inner electrode layers include - 81 -a plurality of first inner electrode layers that are electrically connected to the first outer electrode and a plurality of second inner electrode layers that are electrically connected to the second outer electrode (fig. 6; [0061]).  

In regards to claim 10, 


In regards to claim 11, 
Ando ‘691 further discloses wherein the underlying electrode layer includes at least one of a baked layer, a resin layer, and a thin film layer ([0113]).  

In regards to claim 12, 
Ando ‘691 fails to disclose wherein the cover material is a resin or a plastic material.  

Son ‘596 further discloses wherein the cover material is a resin or a plastic material ([0056]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material to provide improved environmental protection such as from moisture and allow for good acoustic noise reduction.

In regards to claim 13, 
Ando ‘691 fails to disclose wherein the cover material is a thermosetting epoxy resin.  

Son ‘596 further discloses wherein the cover material is a thermosetting epoxy resin ([0056]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material to provide improved environmental protection such as from moisture and allow for good acoustic noise reduction.

In regards to claim 14, 
Ando ‘691 further discloses wherein the first joining portion is continuously connected to the first outer electrode, and the second joining - 82 -portion is continuously connected to the second outer electrode (seen in fig. 3D).  

In regards to claim 15, 


In regards to claim 19, 
Ando ‘691 further discloses wherein a length of the first joining portion in a width direction that is orthogonal or substantially orthogonal to a lamination direction of the multilayer body is less than a length of the first outer electrode on the first side surface, and a length of the second joining portion in the width direction is less than a length of the second outer electrode on the first side surface (seen in fig. 4A wherein 31b/41b do not extend beyond 22/24).  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘691 in view of Ando et al. (US 2018/0294100) and Park et al. (US 2019/0008036).
In regards to claim 1, 
Ando ‘691 discloses a multilayer ceramic electronic component comprising: 
a plurality of multilayer ceramic electronic component bodies (20 – fig. 1; [0052]), each of the plurality of multilayer ceramic electronic component bodies including: 
a multilayer body including ceramic layers (28 – fig. 6; [0061]) that are laminated, the multilayer body including a first principal surface (20c) and a second principal 
a first outer electrode (22 – fig. 1; [0054]) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2; [0060]), and 
a second outer electrode (24 – fig. 1; [0054]) provided on the second end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2; [0060]); 
a first metal terminal (30 – fig. 1; [0052]) connected to the first outer electrodes of the multilayer ceramic electronic component bodies; and  
- 77 -a second metal terminal (40 – fig. 1; [0052]) connected to the second outer electrodes of the multilayer ceramic electronic component bodies; wherein 
a dimension t (L2) of each of the multilayer ceramic electronic component bodies in the height direction connecting the first principal surface and the second principal surface is less than a dimension w (L1) of each of the multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface (fig. 4; [0057]); 

the first metal terminal extends between the first outer electrodes of the multilayer ceramic electronic component bodies (fig. 1); 
the second metal terminal extends between the second outer electrodes of the multilayer ceramic electronic component bodies (fig. 1)
 the first metal terminal includes a first mounting portion (38 – fig. 2, 3D, & 4; [0058]); 
the second metal terminal includes a second mounting portion (48 – fig. 4; [0056]); 
the first and second mounting portions are mountable on the mounting substrate (fig. 4; [0101]).  Ando ‘691 fails to disclose  the first mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portions of Ando ‘691 to extend outward as taught by Ando ‘100 as such an arrangement is an alternative to the mounting portions extending inwards as taught by Ando ‘100.  Furthermore, it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Park ‘036 discloses the multilayer ceramic electronic component body (110 – fig. 1; [0047]), the first outer electrode (131 – fig. 1; [0047]), and the second outer electrode (132 – fig. 1; [0047]) of the multilayer ceramic electronic component body, at least a portion of the first metal terminal (40 – fig. 1; [0047]), and at least a portion of the second metal terminal (50 – fig. 1; [0047]) are covered by a cover material (170’ – fig. 5; [0088]).



In regards to claim 2, 
Ando ‘691 further discloses wherein the first metal terminal includes: 
a first joining portion (portion of 31b connected to outer electrodes – fig. 1 & 3D; [0068] & [0170-0172]) connected to the first outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 1 & 3D); 
a first extending portion (portion of 31b extending past the end surface of the outer electrodes – fig. 1 & 4)  connected to the first joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel or substantially parallel to the one of the first side surface and second side surface (fig. 4); and
a second extending portion (portion of 30 extending from 31b towards section 38 – fig. 3D) connected to the first extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side 
the first mounting portion (38 – fig. 2, 3D, & 4; [0058]) connected to the second extending portion and extending parallel or substantially parallel to the mounting surface; and 
the second metal terminal includes: 
a second joining portion (portion of 41b connected to outer electrodes – fig. 4 & 3D; [0104]) connected to the second outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; 
a third extending portion (portion of 41b extending past the end surface of the outer electrodes – fig. 3D & 4) connected to the second - 79 -joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel substantially parallel to the one of the first side surface and second side surface (fig. 1-2, 3D & 4); and
a fourth extending portion (portion of 40 extending from 41b towards section 48 – fig. 3D & 4) connected to the third extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies (fig. 1-2, 3D, & 4); and 
the second mounting portion (48 – fig. 4; [0056]) connected to the fourth extending portion and extending parallel or substantially parallel to the mounting surface.  

In regards to claim 3, 
Ando ‘691 further discloses wherein 
the second extending portion of the first metal terminal includes a cut portion (fig. 3B – wherein 31b is cut into two sections); and 
the fourth extending portion of the second metal terminal includes a cut portion (fig. 6 – wherein 41b is cut into two sections).  

In regards to claim 4,
Ando ‘691 fails to disclose wherein the first mounting portion of the first metal terminal includes a cut portion; and 
the second mounting portion of the second metal terminal - 80 -includes a cut portion.  

Park ‘036 discloses wherein the first mounting portion of the first metal terminal includes a cut portion (44b – fig. 5; [0075]); and 
the second mounting portion of the second metal terminal - 80 -includes a cut portion (54b – fig. 5; [0079]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an cut portions as taught by Park ‘036 in the mounting portions of Ando ‘691 to limit the height of the solder fillets at the time of mounting and thus block a path through which piezoelectric vibrations are transferred.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘691, Cygan ‘440, and Son ‘596 as applied to claim 2 above, and further in view of Trinh (US 2015/0296623).
In regards to claim 20,
Ando ‘691 further disclose wherein the first metal terminal and the second metal terminal are each a plate-shaped lead frame ([0114]).  Ando ‘691 as modified by Son ‘596 fails to disclose the first extending portion includes a first recessed portion that exposes a base material layer of the plate-shaped lead frame; and 
the second extending portion includes a second recessed portion that exposes the base material layer of the plate-shaped lead frame.

Trinh ‘623 discloses wherein the first metal terminal and the second metal terminal (20 & 22 – fig. 4-5; [0002]) are each a plate-shaped lead frame (fig. 4-5),
the first extending portion (60 and/or 64 – fig. 7; [0070]) includes a first recessed portion ([0070] & [0097]) that exposes a base material layer of the plate-shaped lead frame; and 
the second extending portion (60 and/or 64 – fig. 7; [0070]) includes a second recessed portion ([0070] & [0097]) that exposes the base material layer of the plate-shaped lead frame.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a recessed portion as taught by .

Claim(s) 1-2 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP09266125A hereafter referred to as Morikane in view of Ando ‘100 and KR20170028610A hereafter referred to as Jun.
In regards to claim 1, 
Morikane discloses a multilayer ceramic electronic component comprising: 
a plurality of multilayer ceramic electronic component bodies (1– fig. 1; abstract), each of the plurality of multilayer ceramic electronic component bodies including: 
a multilayer body including ceramic layers ([0001] – multilayer ceramic capacitors include ceramic layers) that are laminated, the multilayer body including a first principal surface and a second principal surface that are opposite to each other in a height direction, a first side surface and a second side surface that are opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface that are opposite to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (fig. 1-2), 
a first outer electrode (end portion of 1 – not labeled - seen in fig. 1-2) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2), and 

a first metal terminal (2/3 – fig. 1-2; abstract) connected to the first outer electrodes of the multilayer ceramic electronic component bodies; and  
- 77 -a second metal terminal (2/3 – fig. 1-2; abstract) connected to the second outer electrodes of the multilayer ceramic electronic component bodies; wherein 
a dimension t of each of the multilayer ceramic electronic component bodies in the height direction connecting the first principal surface and the second principal surface is less than a dimension w of each of the multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface (seen in fig. 1-2); 
each of the multilayer ceramic electronic component bodies is positioned with one of the first side surface and second side surface facing a mounting surface of a mounting substrate (fig. 1-2); 
the first metal terminal extends between the first outer electrodes of the multilayer ceramic electronic component bodies (fig. 1-2); 
the second metal terminal extends between the second outer electrodes of the multilayer ceramic electronic component bodies (fig. 1-2);  
 the first metal terminal includes a first mounting portion (lower horizontal portion of 3 – fig. 1-2); 
the second metal terminal includes a second mounting portion (lower horizontal portion of 3 – fig. 1-2); 


Ando ‘100 discloses  the first metal terminal includes a first mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the second metal terminal includes a second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies (fig. 3a-b; [0056]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portions of Morikane to extend outward as taught by Ando ‘100 as such an arrangement is an alternative to the In re Japikse, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Jun discloses the multilayer ceramic electronic component body (111 – fig. 4), the first outer electrode (113a – fig. 4), and the second outer electrode (113b – fig. 4) of the multilayer ceramic electronic component body, at least a portion of the first metal terminal (122a – fig. 4), and at least a portion of the second metal terminal (122b – fig. 4) are covered by a cover material (140 – fig. 4; [0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Jun with the device of Morikane thus covering the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material to mechanically and electrically protect the capacitor parts.

In regards to claim 2, 
Morikane further discloses wherein the first metal terminal includes: 

a first extending portion (portion of 2a extending beyond end surface to 1  – fig. 2) connected to the first joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel or substantially parallel to the one of the first side surface and second side surface; 
a second extending portion (vertical portion of 3 – fig. 1-2) connected to the first extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; and 
the first mounting portion (lower horizontal portion of 3 – fig. 1-2) is connected to the second extending portion and extending parallel or substantially parallel to the mounting surface (fig. 1-2); and 
the second metal terminal includes: 
a second joining portion (portion of 2b connected to 1  – fig. 2) connected to the second outer electrodes and facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; 
a third extending portion (portion of 2b extending beyond end surface to 1  – fig. 2) connected to the second - 79 -joining portion and extending away from each of the plurality of multilayer ceramic electronic component bodies in a direction parallel substantially parallel to the one of the first side surface and second side surface; 

the second mounting portion (lower horizontal portion of 3 – fig. 1-2) is connected to the fourth extending portion and extending parallel or substantially parallel to the mounting surface (fig. 1-2).  

In regards to claim 16, 
Morikane further discloses wherein the first joining portion and the second joining portion continuously extend over a region including gaps between layers of the multilayer body (fig. 1-2 – 2a is a con).  

In regards to claim 17, 
Morikane fails to disclose wherein a first end of the first joining portion that is closest to the first end surface protrudes by a first distance of about 0.05 mm to about 0.25 mm from an edge of the first outer electrode on the first side surface.  

Jun discloses that joining part (upper horizontal part of 122a/122b of 120 – fig. 5) extension beyond the chip component (i.e. width of joining part) is a result effective variable, particularly for reducing acoustic noise ([0040]).  



In regards to claim 18, 
Morikane fails to disclose wherein a second end of the first joining portion that is closest to the second end surface protrudes by a distance of about 0.05 mm to about 0.25 mm from the edge of the first outer electrode on the first side surface.  

Jun discloses that joining part (upper horizontal part of 122a/122b of 120 – fig. 5) extension beyond the chip component (i.e. width of joining part) is a result effective variable, particularly for reducing acoustic noise ([0040]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Morikane to have a second end of the first joining portion that is closest to the second end surface protrudes by a distance of about 0.05 mm to about 0.25 mm from the edge of the first outer electrode on the first side surface to reduce acoustic noise as taught by Jun.  Where the general conditions of a claim are disclosed in the prior art, discovering the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2016143882A – fig. 3-4			JP2011009435A – fig. 6-7 & 13-15 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/David M Sinclair/Primary Examiner, Art Unit 2848